Citation Nr: 1027097	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected hepatitis C prior to June 20, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hepatitis C for the period from June 20, 2005 
through August 14, 2006.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected hepatitis C for the period beginning August 15, 
2006.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for hepatitis C and assigned a noncompensable 
rating, effective November 5, 2002.  

In a January 2009 rating decision, the evaluation for the 
Veteran's hepatitis C was increased to 20 percent effective June 
20, 2005, to 40 percent effective August 15, 2006.  

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2006 in St. Petersburg, 
Florida; a transcript of that hearing is associated with the 
claims file.

This case was originally before the Board in March 2007 and in 
June 2009, and was remanded for additional development both 
times.  The case has again been returned to the Board for further 
appellate review.



FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran was not prescribed bed rest by a physician at any time 
throughout the appeal period.

2.  The evidence for the period from November 5, 2002 through 
December 1, 2003 demonstrates that the Veteran was asymptomatic, 
without any complaints of fatigue or malaise.

3.  The preponderance of the evidence for the period from 
December 2, 2003 through June 19, 2005 demonstrates that the 
Veteran had intermittent fatigue and malaise.

4.  The Veteran is not shown to have minor weight loss, or any 
hepatomegaly or enlargement of his liver during the period from 
June 20, 2005 through August 14, 2006.

5.  The Veteran is not shown to have any substantial weight loss 
or signs of malnutrition for the period beginning August 15, 
2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-
connected hepatitis C have not been met for the period from 
November 5, 2002 through December 1, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

2.  The criteria for an evaluation of 10 percent for service-
connected hepatitis C have been met for the period from December 
2, 2003 through June 19, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

3.  The criteria for an evaluation in excess of 20 percent for 
service-connected hepatitis C have not been met for the period 
from June 20, 2005 through August 14, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

4.  The criteria for an evaluation in excess of 40 percent for 
service-connected hepatitis C have not been met for the period 
beginning August 15, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for hepatitis C.  The RO provided VCAA notice to the 
Veteran in a December 2002 letter, issued prior to the decision 
on appeal, regarding what information and evidence is needed to 
substantiate his request to reopen the claim for service 
connection, as well as advising the Veteran of the basis for the 
prior denial.  The letter also advised as to what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  In a March 2007 letter, 
the Veteran was advised of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  The notice 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  An October 
2007 letter provided similar information.  The March 2007 letter 
also advised the Veteran how effective dates are assigned, and 
the type evidence which impacts those determinations.  The case 
was last adjudicated in February 2010.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, a transcript from the July 2006 hearing, and 
lay statements.

Additionally, the Board also notes that the case was remanded by 
the Board in March 2007 for copies of the Veteran's VA medical 
records since July 2004 and for a VA examination to determine the 
current severity of the Veteran's hepatitis C.  The Veteran's VA 
records were associated with the claims file, and the Veteran 
underwent a VA examination in February 2008.  The Appeals 
Management Center (AMC) issued a supplemental statement of the 
case to the Veteran in January 2009, prior to returning the case 
to the Board.  The Board remanded the case again in June 2009 for 
the supplemental statement of the case to be mailed to the 
Veteran's correct address, which the AMC did in February 2010 
before again returning the case to the Board.  Therefore, the 
Board finds that the AMC has complied with its remand orders, and 
the Board may proceed to adjudicate upon the merits of this case.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was initially assigned a noncompensable rating for 
his service-connected hepatitis C, effective November 5, 2002.  
Thereafter, an increased evaluation to 20 percent was awarded 
effective June 20, 2005, and to 40 percent, effective August 15, 
2006.  The Veteran asserts on appeal that he is entitled to 
higher evaluations than those currently assigned.

The Board notes that the RO rated the Veteran's hepatitis C under 
Diagnostic Code 7345 (chronic liver disease excluding hepatitis 
C).  However, the correct code for such disorder is Diagnostic 
Code 7354.  Regardless, both diagnostic codes provide the same 
rating criteria, and such error is harmless. 

Under Diagnostic Code 7354, a noncompensable evaluation is 
assigned for nonsymptomatic hepatitis C.  A 10 percent evaluation 
is assigned for intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks during the past 12-month 
period.  A 20 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 percent 
evaluation is assigned for daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 60 percent evaluation 
is assigned for daily fatigue, malaise, and anorexia with 
substantial weight loss (or other indication of malnutrition) and 
hepatomegaly, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

Note (1) to Diagnostic Code 7354indicates that sequelae, such as 
cirrhosis or malignancy of the liver, should be evaluated under 
an appropriate diagnostic code, but not using the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 7354 
or under a diagnostic code for sequelae.  38 C.F.R. § 4.114.  
Note (2) provides that, for purposes of evaluating conditions 
under Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician.  Id.

The regulations define "substantial weight loss" as a weight loss 
of greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer.  "Minor weight loss" is 
defined as a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  "Baseline 
weight" is defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2009).

Turning to the evidence, a November 5, 2002 VA treatment record 
demonstrates that the Veteran reported occasional "bad gas" 
sensations in the right upper quadrant, which he stated was very 
rare.  The Veteran otherwise did not to have any abdominal pain 
or discomfort.  Another November 2002 treatment note demonstrates 
that the Veteran was asymptomatic, without any 
hepatosplenomegaly, tenderness or ascites.  The Veteran began 
Rebetron therapy in January 2003, and the Veteran was noted in 
March 2003 as feeling quite well.  That March 2003 treatment note 
also demonstrates that the Veteran complained of cramping of the 
muscles, but did not complain of any headaches, fever or 
depression.  He did not have symptoms of hepatomegaly at that 
time; he was shown to have myalgias for which he was recommended 
Motrin.

The Veteran underwent a VA digestive conditions examination in 
June 2003.  During that examination, the Veteran noted that he 
had no specific liver complaints until November 2002 when he had 
blood work done.  He was shown to be hepatitis C positive at that 
time, and elected to start Ribavirin and Interferon treatment.  
The Veteran reported muscle cramps which interfere with his 
occupation as a barber and artist, shortness of breath 
particularly when walking up stairs, low-grade frontal headaches, 
and a dry throat during the examination.  On examination, the 
Veteran was described as being in no distress, without any 
enlargement of organs or fatigue and malaise shown.

Subsequent VA treatment records from June 2003 to November 2003 
demonstrate similar findings.  The Veteran was taken off 
Interferon treatment in July 2003.  However, in a December 2, 
2003 treatment note, the Veteran was noted as being fatigued and 
achy all over.  The doctor noted that the Veteran was working 
half days of work about one-third of the time, and he had aches 
across the back of his shoulders, in his hands and calves, and a 
headache.  The Veteran was diagnosed with hepatitis C, noting 
that his viral count was much improved, but also noted the 
Veteran's aching and diagnosed fatigue that may be due to his 
hepatitis C.  

VA treatment records from December 2003 to June 2005 demonstrate 
that the Veteran complained of similar symptoms.  The Board 
particularly notes that the Veteran's hepatitis C was considered 
cured in July 2004 because of his low viral count, but that the 
Veteran still complained of some fatigue.  The Veteran was shown 
to not have any organomegaly at that time.  

The Veteran underwent a liver biopsy in April 2005 which 
demonstrated that the Veteran was grade 2/4, stage 2/4.  On June 
20, 2005, the Veteran was noted as starting continuous treatment 
of Pegsys and Ribaviron within the past month.  The Veteran was 
shown to have small joint pain, shortness of breath, and fatigue 
and malaise during the examination.  The Veteran was diagnosed 
with a hepatitis C relapse with worsening of fatigue, shortness 
of breath, and joint pain since beginning treatment, as well as 
other side effects.  The Veteran was not shown to have any 
organomegaly at that time.

Subsequent treatment records from June 2005 to August 2006 
demonstrate that the Veteran's symptoms remained fairly constant 
as described in the June 20, 2005 treatment record.  An August 
2005 treatment record indicated stable headaches, fatigue, and 
joint pain, and also noted that the Veteran did not have any 
weight loss.  A July 2006 treatment record specifically notes 
that the Veteran had liver cirrhosis confirmed in the April 2005 
liver biopsy, and that he had stopped Ribaviron and Interferon 
treatment due to developing pneumonia.  The Veteran continued 
complaining of fatigue, aching pain and shortness of breath.  

The Veteran's spouse submitted a statement in July 2006 in which 
she indicated that the Veteran suffers from night chills and 
other symptoms due to his Interferon treatment.  She noted that 
those treatments had to be stopped because the Veteran developed 
pneumonia.  She stated that the Veteran cannot work full days due 
to his extreme lethargy, and that he will often leave work early 
and rest through the evening.  The Veteran additionally testified 
in his July 2006 hearing that he misses work due to fatigue and 
is only able to work about 20 hours a week.  He stated that he no 
longer was a professional drummer and that he had difficulty 
performing his occupations as a barber and artist like he could 
in the past.  He also complained of nausea, joint pain, cramping, 
headaches, and a hard time sleeping.

In an August 15, 2006 VA treatment record, the Veteran was seen 
for management of his liver cirrhosis.  It was noted that the 
Veteran had become very tired and was no longer able to work 40 
hours a week, instead working only 20 hours a week.  He was noted 
as having persistent, daily fatigue and malaise.  He also was 
noted as having diffuse aching and stiffness in his shoulders, 
back, hands, knees and hips.  The Veteran was noted as having to 
stop his profession as a drummer due to fatigue and diffuse pain.  
The Veteran was shown to have a soft abdominal area without 
organomegaly, but it was noted that the Veteran's liver was 
enlarged by 17 centimeters.  The Veteran was noted as having 
developed "severe sequelae" of hepatitis C and liver cirrhosis.  
The VA doctor noted that the Veteran was no longer able to work 
full-time and that he was "disabled to a marked degree" from 
his hepatitis C.

Subsequent treatment records demonstrate similar symptomatology, 
including fatigue, joint pain and other side effects noted above.  
Particularly, the Veteran was seen for VA treatment in February 
2007, at which time declined Interferon treatment due to his 
previous pneumonia.  The Veteran was continuing to complain of 
joint pain at that time, and that he was working 20 hours a week 
due to generalized fatigue.  The Veteran was advised that he 
needed to lose weight at that time.

The Veteran underwent a VA liver examination in February 2008.  
During the examination, the Veteran indicated that over the past 
three years he has felt tired on a daily basis.  The Veteran 
complained of daily fatigue and malaise, multiple joint pains, 
and daily nausea and headaches.  The Veteran stated he only 
worked 20 hours as a barber due to fatigue and that he had to 
give up his job as a drummer due to wrist pain.  He stated he had 
to stop his second antiviral treatment therapy due to contracting 
pneumonia.  On examination, the Veteran was shown to have 
fatigue, malaise, nausea, and weakness, but was not shown to have 
vomiting, anorexia, upper right quadrant pain, weight loss, 
abdominal pain or distension, or jaundice.  The Veteran did not 
have any extra-hepatic manifestations of his liver disease or a 
history of portal hypertension.  The Veteran was also noted as 
not having any signs of malnutrition.  The Veteran was diagnosed 
with hepatitis C, cirrhosis of the liver secondary to hepatitis 
C, and chronic fatigue, malaise and multi-joint pain and 
arthralgia.  The examiner noted that the significant effect on 
the Veteran was that he could only work 20 hours a week due to 
fatigue.  The examiner noted only that his hepatitis C prevents 
participation in exercise, sports and recreational activities, 
and mildly impairs his ability to do chores and shopping.  No 
other effects on his activities of daily living were noted.

Given the evidence of record, the Board notes there is not any 
documented instances of physician-prescribed bed rest throughout 
the appeal period.  Thus, the Veteran did not have any 
incapacitating episodes during any 12-month period throughout the 
appeal period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, 
Note (2).

Moreover, the Board finds that the evidence does not demonstrate 
entitlement to a compensable evaluation for the period from 
November 5, 2002 to December 1, 2003.  Specifically, the Board 
notes that the evidence demonstrates that the Veteran was 
asymptomatic during that period, without any complaints of 
fatigue or malaise, as specifically demonstrated in the Veteran's 
June 2003 VA examination.

However, on December 2, 2003, the Board notes that the Veteran 
began complaining of fatigue.  The evidence of record further 
demonstrates that the Veteran was no longer on Interferon 
treatment at that time and, during the period from December 2, 
2003 to June 19, 2005, the evidence seemed to indicate that the 
Veteran's hepatitis C was "cured" due to his low viral count.  
However, he continued to complain of fatigue, some aching joints, 
and headaches.  Thus, the Board finds that the evidence during 
the period from December 2, 2003 through June 19, 2005 more 
closely approximates a finding of intermittent fatigue and 
malaise.  Accordingly, the Board grants a 10 percent evaluation 
for the Veteran's hepatitis C from December 2, 2003 to June 19, 
2005.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  Daily 
fatigue, malaise and anorexia were not shown and a higher rating 
during that period is not warranted.

The Board notes that the RO awarded an increased evaluation to 20 
percent for the period from June 20, 2005 to August 14, 2006.  In 
order to warrant a higher rating for that period, the evidence of 
record must demonstrate that the Veteran had minor weight loss 
and hepatomegaly or enlargement of the liver.   However, the 
evidence from that period does not indicate that the Veteran had 
any hepatomegaly or any enlargement of his liver.  Nor was the 
Veteran shown to have any type of weight loss, as indicated in 
the Veteran's August 2005 treatment note.  Thus, the Board finds 
that an evaluation higher than 20 percent is not warranted from 
June 20, 2005 to August 14, 2006.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354.

Effective August 15, 2006, the Veteran was granted an increased 
evaluation to 40 percent for his hepatitis C.  In order to 
warrant a higher evaluation, the evidence of record must 
demonstrate that subsequent to August 15, 2006, the Veteran had 
substantial weight loss or other evidence of malnutrition as well 
as hepatomegaly.  The Board notes that the Veteran was 
specifically shown to have no weight loss or signs of 
malnutrition during his February 2008 VA examination.  Thus, 
while the Veteran's liver was shown to be enlarged by 17 
centimeters on August 15, 2006, the evidence of record does not 
demonstrate that the Veteran also has substantial weight loss or 
malnutrition to warrant a higher evaluation.  Accordingly, the 
Board finds that an evaluation in excess of 40 percent is not for 
application for the period beginning August 15, 2006.  See 38 
C.F.R. § 4.114, Diagnostic Code 7354.

Additionally, while the Veteran was diagnosed with cirrhosis, the 
record does not reveal separately identifiable symptoms of 
cirrhosis throughout the appeal period, such as portal 
hypertension, splenomegaly, episodes of ascites, hepatic 
encephalopathy, portal gastropathy (erosive gastritis), or 
hemorrhaging from varices.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7312 (2009).  Thus, any symptomatology associated with that 
disability, such as generalized weakness, fatigue or malaise, 
anorexia, minor or substantial weight loss, or abdominal pain, 
cannot be considered in evaluating his cirrhosis of the liver 
because such symptomatology has already been taken into account 
when assigning a rating for the Veteran's hepatitis C under 
Diagnostic Code 7354, as discussed above.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided).

The Board has considered whether the Veteran's hepatitis C 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial compensable evaluation for service-connected hepatitis 
C, prior to December 2, 2003, is denied.

A 10 percent evaluation for service-connected hepatitis C is 
granted for the period from December 2, 2003 through June 19, 
2005, subject to the regulations governing payment of monetary 
benefits.

An evaluation in excess of 20 percent for service-connected 
hepatitis C for the period from June 20, 2005 through August 14, 
2006, is denied.

An evaluation in excess of 40 percent for service-connected 
hepatitis C for the period beginning August 15, 2006, is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


